 1
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT
 6
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 7
 8    MARK THOMPSON,                                     Case No. EDCV 15-1116 JGB (SPx)
 9
                                            Plaintiff,
10
                  v.                                                JUDGMENT
11
      THE SHEET METAL WORKER’S
12
      NATIONAL PENSION FUND,
13
                                         Defendant.
14
15
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
16
17               Pursuant to the Order filed concurrently herewith, Plaintiff Mark
18   Thompson’s Motion for Summary Judgment against The Sheet Metal Worker’s
19   National Pension Fund is DENIED. The Court enters Judgment in favor of
20   Defendant as to the determination of Plaintiff’s benefit delays for his employment
21   at Holmes Equipment and Supply Co. and the Elks Lodge. The Court enters
22   Judgment in favor of Defendant as to the determination of Plaintiff’s benefit delays
23   for his self-employment renovating and selling three houses.
24
      Dated: May 15, 2019
25
26                                           THE E HONORABLE
                                                   HONORABLE      E JESUS
                                                                    JESUS G. BERNAL
27                                           Uniited States District Judge
                                             United

28
